INVESTOR RIGHTS AGREEMENT

This INVESTOR RIGHTS AGREEMENT (this “Agreement”), dated as of February 24,
2012, is by and between Vocus, Inc., a Delaware corporation (the “Company”), and
JMI Equity Fund VI, L.P. (the “Investor”).

WHEREAS, on the date of this Agreement, the Company is issuing to the Investor
shares of the Company’s Series A Convertible Preferred Stock pursuant to the
terms of the Agreement and Plan of Merger dated as of the date hereof to which
the Company and iContact Corporation, a Delaware corporation, among others, are
parties (the “Merger Agreement”); and

WHEREAS, it is a condition to the closing of the transactions contemplated by
the Merger Agreement that the Company and the Investor enter into this
Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined in this
Agreement that are defined in the Merger Agreement shall have the respective
meanings given such terms in the Merger Agreement. As used in this Agreement,
the following terms have the following meanings:

“Affiliate” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Board” means the Company’s Board of Directors.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Company’s common stock, $.01 par value per share, and
any shares of any other class of capital stock of the Company hereafter issued
which are issued to the holders of shares of such common stock upon any
reclassification thereof.

“Company” has the meaning specified in the preamble hereto.

“Demand Registration” has the meaning specified in Section 2(a) hereof.

“Director Cessation Date” means the first date following the date hereof on
which the Investor’s Ownership Percentage is less than five percent (5%).

“Effectiveness Deadline” means, with respect to any Registration Statement filed
pursuant to Section 2 of this Agreement, the fifth Business Day following the
date on which the Company is notified by the Commission that such Registration
Statement will not be reviewed or is not subject to further review and comments
and will be declared effective upon request by the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Deadline” means, with respect to any Registration Statement filed
pursuant to Section 2 of this Agreement, 10 Business Days following the written
notice of demand therefor if the Company is then eligible to register for resale
the Registrable Securities on Form S-3 or 45 Business Days following the written
notice of demand therefor if the Company is not then eligible to use Form S-3.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the Commission that permits incorporation of substantial information by
reference to other documents filed by the Company with the Commission.

“Holder” means any holder of Registrable Securities who is a party to this
Agreement.

“Indemnified Party” has the meaning specified in Section 8(c) hereof.

“Indemnifying Party” has the meaning specified in Section 8(c) hereof.

“Investor” has the meaning specified in the preamble hereto.

“Investor Director” has the meaning specified in Section 15(a) hereof.

“Investor Indemnitee” has the meaning specified in Section 8(a) hereof.

“Lockup Release Date” means February 24, 2013.

“Nominee” has the meaning specified in Section 15(a) hereof.

“Other Securities” has the meaning specified in Section 3(a) hereof.

“Ownership Percentage” means, as of any date, the percentage equal to (i) the
aggregate number of shares of Common Stock beneficially owned by the Investor
(calculated assuming full conversion of all shares of Series A Preferred Stock),
divided by (ii) the total number of shares of Common Stock then outstanding
(calculated assuming full conversion of all shares of Series A Preferred Stock,
and any other then outstanding shares of any other series of capital stock of
the Company then convertible into shares of Common Stock, then outstanding).

“Person” means any individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Piggyback Notice” has the meaning specified in Section 3(a) hereof.

“Piggyback Registration” has the meaning specified in Section 3(a) hereof.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to such
prospectus, including post-effective amendments, and all material incorporated
by reference in such prospectus.

“registered” and “registration” means a registration effected by preparing and
filing a Registration Statement in compliance with the Securities Act and the
declaration or ordering by the Commission of effectiveness of such Registration
Statement.

“Registration Expenses” has the meaning specified in Section 7(a) hereof.

“Registrable Securities” means, at any time, (i) all shares of Common Stock
issuable or issued upon conversion of the Series A Preferred Stock, (ii) all
other shares of Common Stock held or beneficially owned by the Investor and
(iii) all shares of Common Stock issued as (or issuable upon the conversion or
exercise of any warrant, right, or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
the shares referenced in clause (i) or (ii) above.

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

“Scheduled Black-out Period” means the period from and including the first day
of the last month of a fiscal quarter of the Company to and including the 2nd
Business Day after the day on which the Company publicly releases its earnings
for such fiscal quarter.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Certificate of Designation” means the Certificate of Designation of
Series A Convertible Preferred Stock as in effect on the date hereof and as
subsequently duly amended or restated.

“Series A Preferred Stock” means the Company’s Series A Convertible Preferred
Stock, $0.01 par value per share, and any capital stock or other securities into
which or for which any such shares of preferred stock shall have been converted
or exchanged pursuant to any recapitalization, reorganization or merger of the
Company.

“Suspension Period” has the meaning specified in Section 2(d) hereof.

“Underwriters’ Maximum Number” means, for any Piggyback Registration, Demand
Registration or other registration which is an underwritten registration, that
number of securities to which such registration should, in the opinion of the
managing underwriters of such registration in the light of marketing factors, be
limited.

2. Demand Registration.

(a) Subject to the terms and conditions of this Agreement, including
Section 2(c), if at any time following January 1, 2013, the Company receives a
written request from one or more Holders that the Company register under the
Securities Act Registrable Securities representing at least 500,000 shares (or,
in the case of a Registration Statement on Form S-1, 1,000,000 shares) of Common
Stock (subject to appropriate adjustment in the event of any stock dividend,
stock split, combination or other similar recapitalization affecting the Common
Stock), then the Company shall file, as promptly as reasonably practicable but
no later than the Filing Deadline, a Registration Statement under the Securities
Act covering all Registrable Securities that the requesting Holders request to
be registered (a “Demand Registration”). The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form for such purpose). The Company shall use all reasonable
efforts to cause the Registration Statement to be declared effective or
otherwise to become effective under the Securities Act no later than the
Effectiveness Deadline, and shall use all reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of (i) the date on which the requesting Holders notify the Company in
writing that the Registrable Securities included in such Registration Statement
have been sold or the offering therefor has been terminated or (ii) 180 days
following the date on which such Registration Statement was declared effective
by the Commission; provided that such 180-day period shall be extended
automatically by one Business Day for each Business Day that the use of such
Registration Statement or Prospectus is suspended by the Company pursuant to any
Scheduled Black-out Period, pursuant to Section 2(d) or pursuant to Section
5(a)(v).

(b) If the requesting Holders intend to distribute the Registrable Securities
covered by the Holders’ request by means of an underwriting, (i) the Holder(s)
shall so advise the Company as a part of the request made pursuant to Section
2(a) and (ii) the Holder(s) shall have the right to appoint the book-running,
managing and other underwriter(s), subject to the approval of the Company, not
to be unreasonably withheld, conditioned or delayed.

(c) The Company shall not be required to effect a registration pursuant to this
Section 2: (i) on Form S-1 after the Company has effected two registrations
pursuant to this Section 2 on Form S-1, and such registrations have been
declared or ordered effective and kept effective by the Company as required by
this Agreement; or (ii) more than twice during any single calendar year. The
Holders shall be entitled to an unlimited number of Demand Registrations on Form
S-3 under this Agreement.

(d) Notwithstanding anything to the contrary in this Agreement, (i) upon notice
to the requesting Holder(s), the Company may delay the Filing Deadline and/or
the Effectiveness Deadline with respect to, or suspend the effectiveness or
availability of, any Registration Statement for up to 60 days in the aggregate
in any 12-month period (a “Suspension Period”) if the Company furnishes to the
requesting Holder(s) a certificate signed by the Company’s chief executive
officer or chief financial officer stating that in the good faith judgment of
the Board it would be materially detrimental to the Company and its stockholders
for such Registration Statement to be filed or become or remain effective during
such Suspension Period because such action would (x) materially interfere with a
significant acquisition, corporate reorganization, or other similar transaction
involving the Company; (y) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (z) render the Company unable to comply with requirements under
the Securities Act or Exchange Act; provided that any suspension of a
Registration Statement pursuant to Section 5(a)(v) shall be treated as a
Suspension Period for purposes of calculating the maximum number of days of any
Suspension Period under this Section 2(d); and (ii) upon notice to the
requesting Holder(s), the Company may delay the Filing Deadline and/or the
Effectiveness Deadline with respect to any Registration Statement for a period
not to exceed 30 days prior to the Company’s good faith estimate of the launch
date of, and 90 days after the closing date of, a Company initiated registered
offering of equity securities (including equity securities convertible into or
exchangeable for Common Stock); provided that (A) the Company is actively
employing in good faith all reasonable efforts to launch such registered
offering throughout such period, (B) each requesting Holder is afforded the
opportunity to include Registrable Securities in such registered offering in
accordance with Section 3, and (C) the right to delay or suspend the
effectiveness or availability of such Registration Statement pursuant to this
clause (ii) shall not be exercised by the Company more than once in any
twelve-month period and not more than 90 days in the aggregate in any
twelve-month period. If the Company shall delay any Filing Deadline pursuant to
this paragraph (d) for more than ten Business Days, a requesting Holder may
withdraw the demand therefor at any time after such ten Business Days so long as
such delay is then continuing by providing written notice to the Company to such
effect, and any demand so withdrawn shall not count as a demand for registration
for any purpose under this Section 2, including Section 2(c).

(e) Priority on Demand Registrations. If the managing underwriters in any
underwritten Demand Registration shall advise the Company and the requesting
Holder(s) of an Underwriters’ Maximum Number, then: (i) the Company will be
obligated and required to include in such registration the maximum number of
Registrable Securities requested by the Holder(s) to be registered (on a
pro-rata basis based on such Holders’ respective ownership of Registrable
Securities) and which does not exceed the Underwriters’ Maximum Number; (ii) if
the Underwriters’ Maximum Number exceeds the number of Registrable Securities
requested by the Holder(s) to be registered, the Company will be entitled to
include in such registration the maximum number of securities which shall have
been requested by the Company to be included in such registration for the
account of the Company and which shall not be greater than such excess; and
(iii) if the Underwriters’ Maximum Number exceeds the sum of the number of
Registrable Securities which the Company shall be required to include in such
Demand Registration and the number of securities which the Company proposes to
offer and sell for its own account in such registration, then the Company may
include in such registration that number of other securities which any other
Persons shall have requested be included in such registration and which shall
not be greater than such excess. Neither the Company nor any of its stockholders
shall be entitled to include any securities in any underwritten Demand
Registration unless the Company or such stockholders (as the case may be) shall
have agreed in writing to sell such securities on the same terms and conditions
as shall apply to the Registrable Securities to be included in such Demand
Registration.

3. Piggyback Registrations.

(a) Rights to Piggyback. Subject to the terms and conditions of this Agreement,
if the Company proposes to file a Registration Statement under the Securities
Act with respect to an offering of Common Stock or other equity securities of
the Company (such Common Stock and other equity securities collectively, “Other
Securities”) that may be consummated at any time following the Lockup Release
Date, whether or not for sale for its own account (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms, (ii) filed solely in
connection with any employee benefit or dividend reinvestment plan or
(iii) pursuant to a demand registration in accordance with Section 2), then the
Company shall, at such time, promptly give written notice of such filing to the
Holders (which may be given after such filing)(the “Piggyback Notice”). The
Piggyback Notice shall offer the Holders the opportunity to include in such
Registration Statement, subject to the terms and conditions of this Agreement,
the number of Registrable Securities as they may reasonably request (a
“Piggyback Registration”). Subject to the terms and conditions of this Agreement
(including Section 3(b)), the Company shall include in each such Piggyback
Registration all Registrable Securities with respect to which the Company has
received from a Holder a written request for inclusion therein within 20 days
following the Holder’s receipt of any Piggyback Notice, which request shall
specify the maximum number of Registrable Securities intended to be disposed of
by the Holder and the intended method of distribution. A Holder shall be
permitted to withdraw all or part of the Registrable Securities from a Piggyback
Registration at any time at least two Business Days prior to the effective date
of the Registration Statement relating to such Piggyback Registration. No
Piggyback Registration shall count towards the number of demand registrations
that the Holders are entitled to make in any period or in total pursuant to
Section 2.

(b) Priority on Piggyback Registrations. If a Piggyback Registration is an
underwritten registration, and the managing underwriters shall give written
advice to the Company of an Underwriters’ Maximum Number, then: (i) if the
registration has been initiated by the Company, then (A) the Company shall be
entitled to include in such registration the maximum number of securities which
the Company proposes to offer and sell for its own account in such registration
and which does not exceed the Underwriters’ Maximum Number, (B) if the
Underwriters’ Maximum Number exceeds the number of securities which the Company
proposes to offer and sell for its own account in such registration, then the
Company will be obligated and required to include in such registration the
maximum number of Registrable Securities requested by the Holders (on a pro rata
basis based on such Holders’ respective ownership of Registrable Securities) to
be included in such registration and which does not exceed such excess, and
(C) if the Underwriters’ Maximum Number exceeds the sum of the number of
Registrable Securities which the Company shall be required to include in such
registration pursuant to the foregoing clause (B) and the number of securities
which the Company proposes to offer and sell for its own account in such
registration, then the Company may include in such registration that number of
other securities which Persons shall have requested be included in such
registration and which shall not be greater than such excess; and (ii) if the
registration has been initiated by any other Person(s), then (A) the Company
shall be entitled to include in such registration the maximum number of
securities which such other Person(s) propose to offer and sell for their own
account in such registration and which does not exceed the Underwriters’ Maximum
Number, (B) if the Underwriters’ Maximum Number exceeds the number of securities
which such other Person(s) proposes to offer and sell for their own account in
such registration, then the Company will be obligated and required to include in
such registration the maximum number of Registrable Securities requested by the
Holders (on a pro rata basis based on such Holders’ respective ownership of
Registrable Securities) to be included in such registration and which does not
exceed such excess, (C) if the Underwriters’ Maximum Number exceeds the sum of
the number of Registrable Securities which the Company shall be required to
include in such registration pursuant to the foregoing clauses (A) and (B), then
the Company may include in such registration that number of other securities
which the Company and/or any other holders of the Company’s securities be
included in such registration and which shall not be greater than such excess.

4. Lockup Agreements. The Holders, if the managing underwriters so request in
writing in connection with any underwritten registration of the Company’s
securities, will not, without the prior written consent of such underwriters,
sell, transfer, make any short sale of, grant any option for the purchase of, or
enter into any new hedging or similar transaction with the same economic effect
as a sale with respect to, any Common Stock or any other equity securities of
the Company (including Series A Preferred Stock) during the 90-day period
(subject to extension for an additional period as may be requested by the
managing underwriters to accommodate regulatory restrictions on (a) the
publication or other distribution of research reports and (b) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in FINRA Rule 2711(f)(4) or NYSE Rule 472(f)(4), or any successor
provisions or amendments thereto) commencing on, the effective date of such
underwritten registration, except in connection with such underwritten
registration. Each Holder shall, upon the request of the managing underwriters,
execute and deliver such separate agreement, in such form and containing such
terms and provisions as may be required by the managing underwriters to confirm
the foregoing restrictions. The Company may impose stop-transfer instructions
with respect to the securities subject to the foregoing restrictions for the
duration of such restrictions. The foregoing provisions of this Section 4 shall
not apply to the sale of any shares to an underwriter pursuant to an
underwriting agreement and shall be applicable to the Investor only if all
executive officers and directors of the Company are subject to the same
restrictions. Any discretionary waiver or termination of the restrictions of any
or all of such agreements by the Company or the underwriters shall apply pro
rata to all stockholders subject to such agreements, based on the number of
shares subject to such agreements.

5. Registration Procedures.

(a) Whenever the Holders have requested that any Registrable Securities be
registered in accordance with the terms of this Agreement, the Company will use
all reasonable efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof, and pursuant thereto the Company will as promptly as reasonably
possible:

(i) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities and use all reasonable efforts to cause such
Registration Statement to become effective and keep such Registration Statement
continuously effective under the Securities Act until the earlier of (x) the
date on which the Investor notifies the Company in writing that the Registrable
Securities included in such Registration Statement have been sold or the
offering therefor has been terminated or (y) 180 days following the date on
which such Registration Statement was declared effective by the Commission;
provided that such 180-day period shall be extended automatically by one
Business Day for each Business Day that the use of such Registration Statement
or Prospectus is suspended by the Company pursuant to any Scheduled Black-out
Period, pursuant to Section 2(d) or pursuant to Section 5(a)(v);

(ii) prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such effective period in accordance with the intended methods
of disposition by the sellers thereof set forth in such Registration Statement
and cause the Prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act;

(iii) upon request, furnish to each applicable Holder such number of copies of
such Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
Prospectus and each Prospectus filed under Rule 424 of the Securities Act) and
such other documents as such Holder may reasonably request in order to
facilitate the disposition of the Registrable Securities pursuant to the
Registration Statement;

(iv) use all reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
the Investor reasonably requests, use all reasonable efforts to keep each such
registration or qualification effective, including through new filings,
amendments or renewals, during the period such Registration Statement is
required to be kept effective; provided that the Company will not be required
(A) to qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (a)(iv) or (B) to
consent to general service of process in any such jurisdiction;

(v) notify the applicable Holders in writing, at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the Prospectus included in such
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading; provided that
upon such notification by the Company, and the Holders will not offer or sell
such Registrable Securities until the Company has notified the Holders that it
has prepared a supplement or amendment to such Prospectus and delivered copies
of such supplement or amendment to the Investor;

(vi) use all reasonable efforts to cause all such Registrable Securities to be
listed, prior to the date of the first sale of such Registrable Securities
pursuant to such registration, on a national securities exchange or trading
system and each securities exchange and trading system (if any) on which similar
securities issued by the Company are then listed;

(vii) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereto and a CUSIP number for all such Registrable
Securities not later than the effective date of such Registration Statement;

(viii) enter into all such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the Investor
(in the case of a Demand Registration) or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

(ix) promptly make available for inspection by one representative for the
Holders whose Registrable Securities are included in the Registration Statement,
any managing underwriter(s) participating in any disposition pursuant to such
Registration Statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the Holders, all financial and other
records, pertinent corporate documents, and properties of the Company, and cause
the Company’s officers, directors, employees, and independent accountants to
supply all information reasonably requested by any such Holder, underwriter,
attorney, accountant, or agent, in each case, as necessary or advisable to
verify the accuracy of the information in such Registration Statement and to
conduct appropriate due diligence in connection therewith;

(x) to the extent reasonably practicable, not less than five Business Days prior
to the filing of a Registration Statement or any related Prospectus or any
amendment or supplement thereto, the Company shall furnish to the Holders whose
Registrable Securities are included in the Registration Statement copies of all
such documents proposed to be filed and give reasonable consideration to the
inclusion in such documents of any comments reasonably and timely made by the
Holders or their legal counsel, provided that the Company shall include in such
documents any such comments that are necessary to correct any material
misstatement or omission regarding an Investor;

(xi) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related Prospectus or suspending the qualification of any Registrable
Securities included in such Registration Statement for sale in any jurisdiction,
use all reasonable efforts promptly to obtain the withdrawal of such order;

(xii) if requested by the managing underwriter or underwriters in connection
with any sale pursuant to a Registration Statement, or by the Investor in
connection with a sale pursuant to a Demand Registration, promptly incorporate
in a Prospectus supplement or post-effective amendment such information relating
to such underwriting as the managing underwriter or underwriters or the Investor
reasonably requests to be included therein, and make all required filings of
such Prospectus supplement or post-effective amendment as soon as practicable
after being notified of the matters incorporated in such Prospectus supplement
or post-effective amendment; and

(xiii) furnish, on the date that such Registrable Securities are delivered to
the underwriters for sale, if such securities are being sold through
underwriters, (A) an opinion, dated as of such date, of the counsel representing
the Company for the purposes of such registration, in form and substance as is
reasonably required by the underwriters, addressed to the underwriters, and
(ii) a “comfort” letter dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters.

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall have the right to terminate or withdraw any registration initiated
by it under Section 3 before the effective date of such registration, whether or
not any Holder has elected to include Registrable Securities in such
registration.

6. Registration Obligations of Holders.

(a) Each Holder will furnish to the Company in writing such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as is reasonably required to effect any
registration hereunder with respect to Registrable Securities.

(b) At the end of any period during which the Company is obligated to keep any
Registration Statement current and effective pursuant to this Agreement, each
Holder shall discontinue sales of shares of Registrable Securities pursuant to
such Registration Statement upon receipt of notice from the Company of its
intention to remove from registration the shares covered by such Registration
Statement which remain unsold, and the Investor shall notify the Company of the
number of shares registered which remain unsold promptly after receipt of such
notice from the Company.

(c) The Investor shall not use any free writing Prospectus (as defined in
Rule 405 under the Securities Act) in connection with the sale of Registrable
Securities without the prior written consent of the Company; provided that the
Investor may use any free writing Prospectus prepared and distributed by the
Company.

(d) Upon receipt of written notice from the Company pursuant to Section 5(a)(v),
each Holder shall immediately discontinue disposition of Registrable Securities
until such Holder has received copies of a supplemented or amended Prospectus or
Prospectus supplement and is advised in writing by the Company that the use of
the Prospectus and, if applicable, Prospectus supplement may be resumed, and, if
so directed by the Company, each Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus and, if applicable, Prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice.

(e) A Holder may not participate in any underwritten registration pursuant to
this Agreement unless such Holder (i) agrees to sell its Registrable Securities
on the basis provided in any underwriting arrangements approved by the Persons
entitled, under the provisions hereof, to approve such arrangements,
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required by the terms of
such underwriting arrangements and (iii) consents to reasonable conditions
imposed by the Company requiring the Investor to comply with all prospectus
delivery requirements of the Securities Act and with all anti-manipulation and
similar provisions of Section 10 of the Exchange Act and any rules issued
thereunder by the Commission, and to furnish to the Company information about
sales made in such underwritten registration.

7. Registration Expenses.

(a) All costs and expenses incurred or sustained by the Company in connection
with or arising out of each registration pursuant to Sections 2 and 3 hereof,
including, without limitation, all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws (including reasonable
fees and disbursements of counsel for the underwriters in connection with the
blue sky qualification of Registrable Securities), printing expenses, fees and
disbursements of counsel for the Company, fees and disbursements of one counsel
for the Holders, fees and disbursements of all independent certified public
accountants (including the expenses relating to the preparation and delivery of
any special audit or “cold comfort” letters required by or incident to such
registration), and fees and disbursements of underwriters (excluding discounts
and commissions) (all such costs and expenses being herein called, collectively,
the “Registration Expenses”), will be borne and paid by the Company.

(b) The Company will not bear the cost of nor pay for any stock transfer taxes
imposed in respect of the transfer of any Registrable Securities to any
purchaser thereof by the Investor in connection with any registration of
Registrable Securities pursuant to this Agreement.

8. Indemnification.

(a) Indemnification by the Company. Notwithstanding any termination of this
Agreement, the Company shall indemnify and hold harmless the Investor and each
of its officers, directors, employees, agents, partners, members, stockholders,
representatives, Affiliates, successors and assigns, and each person or entity,
if any, that controls the Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act and the officers, directors,
employees, agents and employees of each such controlling Person (each, an
“Investor Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals), joint or several, arising
out of or based upon any of the following statements, omissions or violations
(each, a “Violation”): (i) any untrue or alleged untrue statement of material
fact contained or incorporated by reference in any Registration Statement,
including any preliminary Prospectus or final Prospectus contained therein or
any amendments or supplements thereto or contained in any “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act)
prepared by the Company or authorized by it in writing for use by the Investor
or any amendment or supplement thereto; (ii) any omission or alleged omission to
state in any Registration Statement prepared by the Company or authorized by it
in writing for use by the Investor or any amendment or supplement thereto a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (iii) any violation or alleged violation by the Company (or any of
its agents or Affiliates) of the Securities Act, the Exchange Act, any state
securities law, or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; provided that the Company shall
not be liable to such Investor Indemnitee in any such case to the extent that
any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of or is based upon (i) a Violation which occurs
in reliance on and in conformity with information regarding the Investor
furnished in writing by the Investor to the Company expressly for use in
connection with such Registration Statement, including any such preliminary
Prospectus or final Prospectus contained therein or any such amendments or
supplements thereto, (ii) offers or sales effected by or on behalf such Investor
Indemnitee “by means of” (as defined in Securities Act Rule 159A) a “free
writing prospectus” (as defined in Securities Act Rule 405) that was not
authorized in writing by the Company, or (iii) the failure to deliver or make
available to a purchaser of Registrable Securities a copy of any preliminary
Prospectus, pricing information or final Prospectus contained in the applicable
Registration Statement or any amendments or supplements thereto (to the extent
the same is required by applicable law to be delivered or made available to such
purchaser at the time of sale of contract), provided that the Company shall have
delivered to the Investor such preliminary Prospectus or final Prospectus
contained in the applicable Registration Statement and any amendments or
supplements thereto no later than the time of contract of sale in accordance
with Rule 159 under the Securities Act.

(b) Indemnification by the Investor. The Investor shall indemnify and hold
harmless the Company and its officers, directors, employees, agents,
representatives, Affiliates, successors and assigns against any and all losses,
claims, damages, actions, liabilities, costs and expenses (including reasonable
fees, expenses and disbursements of attorneys and other professionals) arising
out of or based upon (i) any untrue or alleged untrue statement of material fact
contained in any Registration Statement, including any preliminary Prospectus or
final Prospectus contained therein or any amendments or supplements thereto or
contained in any “issuer free writing prospectus” (as such term is defined in
Rule 433 under the Securities Act), or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, but in each case only to the extent that such untrue
statements or omissions are based solely upon information regarding the Investor
furnished in writing to the Company by the Investor expressly for use therein.
In no event shall the liability of the Investor hereunder be greater in amount
than the dollar amount of the net proceeds received by the Investor upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.

(c) Indemnification Proceedings. Each party entitled to indemnification pursuant
to this Section 8 (the “Indemnified Party”) shall give notice to the party
required to provide indemnification pursuant to this Section 8 (the
“Indemnifying Party”) promptly after such Indemnified Party acquires actual
knowledge of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party (at its expense) to assume the defense of any claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
acceptable to the Indemnified Party, and the Indemnified Party may participate
in such defense at such party’s expense; and provided, further, that the failure
by any Indemnified Party to give notice as provided in this paragraph (c) shall
not relieve the Indemnifying Party of its obligations under this Section 8
except to the extent that the failure results in a failure of actual notice to
the Indemnifying Party and such Indemnifying Party is damaged solely as a result
of the failure to give notice. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation.

9. Contribution in Lieu of Indemnification. If the indemnification provided for
in Section 8 hereof is unavailable to a party that would have been an
Indemnified Party under any such section in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each party that would have been an Indemnifying Party thereunder shall, in lieu
of indemnifying such Indemnified Party, contribute to the amount paid or payable
by such Indemnified Party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party on the one hand and such
Indemnified Party on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof). The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or such Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Investor
agree that it would not be just and equitable if contribution pursuant to this
Section 9 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section 9. The amount paid or payable by an Indemnified Party
as a result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this Section 9 shall include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding any
provision of this Section 9 to the contrary, (a) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation and (b) the Investor’s liability hereunder with
respect to any particular registration shall be limited to an amount equal to
the net proceeds received by the Investor from the Registrable Securities sold
by the Investor in such registration.

10. Rule 144 Reporting. With a view to making available to the Investor the
benefits of certain rules and regulations of the Commission which may permit the
sale of the Registrable Securities that are Common Stock to the public without
registration or pursuant to a registration on Form S-3, the Company shall:
(i) use all reasonable efforts to make and keep available adequate current
public information, as those terms are understood and defined in Rule 144 under
the Securities Act or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of this Agreement;
(ii) use all reasonable efforts to file with the Commission, in a timely manner,
all reports and other documents required of the Company under the Exchange Act;
and (iii) so long as the Investor owns any Registrable Securities, furnish to
the Investor forthwith upon request (x) a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 under the Securities
Act, and of the Exchange Act and (y) such other information as may be reasonably
requested in availing the Investor of any rule or regulation of the Commission
that permits the selling of any such securities without registration or pursuant
to Form S-3.

11. Participation in Company Common Stock Repurchases. So long as any shares of
Series A Preferred Stock remain outstanding, the Company shall not repurchase or
redeem any shares of Common Stock (other than repurchases pursuant to “net
exercise” or similar programs in connection with the Company’s stock option,
restricted stock and other incentive compensation awards) except in compliance
with the terms and conditions of this Section 11.

(a) In the event the Company proposes to repurchase or redeem shares of Common
Stock from the public pursuant to a stock repurchase plan, the Company shall, at
least 20 Business Days prior to the first date on which the Company proposes to
begin effecting purchases pursuant to such plan, provide written notice thereof
to the Investor, specifying the material terms of such plan. The Company shall,
if requested by the Investor in writing within five Business Days after receipt
of such notice, negotiate in good faith with the Investor to repurchase a
portion of the shares of Series A Preferred Stock then held by the Investor on
substantially similar terms as that contemplated by the plan, provided that the
total purchase price for the shares of Series A Preferred Stock to be purchased
by the Company from the Investor shall not exceed the total aggregate purchase
price for the maximum number of shares proposed to be purchased pursuant to the
plan (including the shares of Series A Preferred Stock to be purchased by the
Company from the Investor) multiplied by the Ownership Percentage.

(b) In the event the Company proposes to repurchase (other than repurchases
pursuant to “net exercise” or similar programs in connection with the Company’s
stock option, restricted stock and other incentive compensation awards) or
redeem any shares of Common Stock in a privately-negotiated transaction with one
or more third parties (a “Proposed Repurchase”), the Company shall promptly, and
in no event later than 20 Business Days prior to the anticipated closing date of
the Proposed Repurchase, provide written notice thereof to the Investor (the
“Repurchase Notice”), specifying the material terms of the Proposed Repurchase,
including the anticipated date of closing, the number of shares of Common Stock
proposed to be repurchased or redeemed, and the price per share of such
repurchase or redemption.

(c) The Investor shall have the right to elect to participate in a Proposed
Repurchase on the same terms and conditions (including per share price) as set
forth in the Repurchase Notice (the “Participation Right”) by providing written
notice to the Company of its intention to participate (the “Participation
Notice”) within five Business Days after receipt of the Repurchase Notice. The
Participation Notice shall indicate the number of shares of Common Stock (on an
as-converted basis) (“Participation Shares”) that the Investor wishes to sell to
the Company; provided, that the number of Participation Shares shall in no event
exceed the number determined by multiplying the aggregate number of shares of
Common Stock proposed to be repurchased or redeemed in the Repurchase Notice by
the Ownership Percentage. Upon timely delivery of the Participation Notice by
the Investor, the Company shall be obligated to repurchase or redeem all of the
Participation Shares concurrently with the consummation of the Proposed
Repurchase as set forth herein. If the number of shares which the Company
repurchases or redeems from the applicable third party(s) in the Proposed
Repurchase is increased (up to an amount not to exceed the original number of
shares of Common Stock set forth in the Repurchase Notice) as a result of the
Investor’s exercise of its Participation Right, the Participation Right shall
not apply with respect to such additional shares to be repurchased or redeemed
by the Company.

(d) The Investor may effect the repurchase or redemption of its Participation
Shares by delivery to the Company of one or more instruments or certificates
representing the Participation Shares it elects to sell to the Company pursuant
to its Participation Right. Concurrently with the closing of the Proposed
Repurchase, the Company shall deliver to the Investor, in immediately available
funds, the purchase price for all of the Participation Shares. In the event
(i) the Investor informs the Company that it does not intend to exercise its
Participation Right with respect to a Proposed Repurchase or (ii) the Investor
does not timely exercise its Participation Right with respect to such Proposed
Repurchase as set forth in Subsection 11(c) above, the Company may complete the
Proposed Repurchase and shall have no obligation to repurchase or redeem any
shares of Common Stock or Series A Preferred Stock from the Investor under this
Section 11 in connection with such Proposed Repurchase; provided, that the
Proposed Repurchase shall be completed on the terms and conditions set forth in
the applicable Repurchase Notice no earlier than 30 Business Days after the date
of the Repurchase Notice.

12. Restrictions on Transfer of Shares.

(a) No Transfer of Shares Prior to Lockup Release Date. Prior to the Lockup
Release Date, the Investor shall not directly or indirectly sell, transfer,
pledge, encumber, assign or otherwise dispose of (each, a “Transfer”) any shares
of Series A Preferred Stock or any Registrable Securities to any Person without
the prior written consent of the Company (which consent may be given or
withheld, or made subject to such conditions as are determined by the Company,
in its sole discretion) other than (i) to its Affiliates (including commonly
controlled or managed investment funds) who execute a written joinder agreement
in a form approved by the Company pursuant to which such Affiliate agrees to be
bound by Sections 4, 12, 14, 15, 16 and 17 of this Agreement, (ii) pursuant to a
tender or exchange offer recommended by the Board, or (iii) pursuant to a
Liquidation Event approved by the Board.

(b) Non-permitted Transfers Void. Any purported Transfer which is not in
accordance with the terms and conditions of the foregoing paragraphs of this
Section 12 shall be, to the fullest extent permitted by law, null and void ab
initio and, in addition to other rights and remedies at law and in equity, the
Company shall be entitled to injunctive relief enjoining the prohibited action.

13. Covenants Regarding Redemption Obligations.

(a) Use of Funds. From and after the Redemption Date until no shares of Series A
Preferred Stock remain outstanding, the Company shall preserve and use all
Available Cash, if any, exclusively for the redemption of all of the then
outstanding shares of Series A Preferred Stock in accordance with the terms and
provisions set forth in Section 3 of the Series A Certificate of Designation. If
the Company fails to redeem all of the then outstanding shares of Series A
Preferred Stock on the Redemption Date in accordance with the terms of the
Series A Certificate of Designation, the Company shall use all Available Cash
subsequently held by the Company or any of its subsidiaries exclusively to
redeem any remaining outstanding shares of Series A Preferred Stock as soon
thereafter as practicable.

(b) Financing Obligations. In furtherance of the Company’s obligations under
Section 3 of the Series A Certificate of Designation, at the request of the
holders of a majority of the then outstanding shares of Series A Preferred Stock
(the “Majority Holders”), the Company shall:

(i) use its best efforts to raise through a debt or equity financing a
sufficient amount of cash to redeem all outstanding shares of Series A Preferred
Stock in accordance with Section 3 of the Series A Certificate of Designation;

(ii) engage one or more investment banks reasonably acceptable to the Majority
Holders (each, a “Financial Advisor”) to assist in such efforts to raise
financing;

(iii) prepare, or assist the Financial Advisor with the preparation of, any
marketing, financial or other diligence materials reasonably deemed by the
Majority Holders or the Financial Advisor to be necessary or helpful in
connection with such financing efforts; and

(iv) attend and participate in any reasonably required meetings, conference
calls or presentations regarding the Company and its business with potential
sources of financing, and provide the Majority Holders with an opportunity to
attend and participate in such meetings, conference calls or presentations, to
the extent reasonably practicable.

(c) Exchange for Debt Security. If the Company does not raise sufficient cash to
redeem all then outstanding shares of Series A Preferred Stock within six months
after the Redemption Date, at the written request of the Majority Holders, the
Company shall exchange all such shares for a senior, unsecured note due and
payable immediately, which note shall be senior to all other indebtedness of the
Company or any of its subsidiaries other than then-existing senior debt and
shall have an aggregate principal amount equal to the aggregate redemption
amount of such shares, bearing interest at then prevailing interest rates and
other terms and conditions for similar debt all of which shall be agreed upon by
the Company and such Majority Holders (which shall not be more favorable to the
Company than the interest rate and other terms and conditions that are the least
favorable to the Company that the Company chose not to accept pursuant to its
efforts under clause (b)(i) above).

14. Standstill Restrictions. Until the earlier of (a) the time that the
Investor’s Ownership Percentage is less than five percent (5%) and (b) the third
anniversary of the date hereof, the Investor shall not, and shall cause its
Affiliates (including commonly controlled or managed investment funds) not to,
without the prior consent of the Board, (i) directly or indirectly acquire,
agree to acquire, or offer to acquire, beneficial ownership of any equity or
debt securities of the Company, any warrant or option to purchase such
securities, any security convertible into any such securities, or any other
right to acquire such securities representing in the aggregate more than one
percent (1%) of the total voting power of the Company’s outstanding securities,
in addition to the Series A Preferred Stock, Common Stock acquired upon
conversion of the Series A Preferred Stock, and any shares paid as dividends
thereon, (ii) make, or in any way participate or engage in, directly or
indirectly, any “solicitation” of “proxies” to vote (as such terms are used in
the proxy rules of the Commission), or seek to advise or influence any person
with respect to the voting of, any voting securities of the Company (other than
in connection with the election of the Series A Director (as defined in the
Series A Certificate of Designation)), (iii) bring any action or otherwise act
to contest the validity of the restrictions set forth in this Section 14, or
seek a release of such restrictions, or (iv) form, join or in any way
participate in a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act) with respect to any voting securities of the Company except for any group
comprised solely of the Investor and its Affiliates; provided, however, that the
foregoing shall not restrict the ability of any directors appointed or elected
to the Board pursuant to the terms of Section 8 of the Series A Certificate of
Designation from exercising his or her fiduciary duties.

The foregoing provisions of this Section 14 will terminate and will be of no
further force or effect if:

(i) the Company or any of its subsidiaries makes an assignment for the benefit
of creditors or commences any proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction;

(ii) any such petition is filed or any such proceeding is commenced against the
Company or any of its subsidiaries and either (A) the Company or such subsidiary
by any act indicates its approval thereof, consent thereto or acquiescence
therein or (B) such petition, application or proceeding is not dismissed within
30 days; or

(iii) a third party publicly announces or publicly makes an unsolicited offer to
enter into a business combination with, or acquire more than 10% of the equity
securities or assets of, the Company or of any subsidiary thereof.

15. Board of Directors Matters.

(a) Appointment of Investor Designee. From and after the date hereof until the
Director Cessation Date, the Investor shall have the right to nominate one
individual for election to the Board (such individual, the “Nominee”); provided,
however, that, for so long as the holders of the Series A Preferred Stock,
voting exclusively and as a separate class, have the right to elect the Series A
Director (as defined in the Certificate of Designation) pursuant to the terms of
the Series A Preferred Stock set forth in the Certificate of Designation, the
Nominee shall be the Series A Director (the person serving from time to time as
a director, either as the Nominee or the Series A Director, the “Investor
Director”). From and after the date hereof until the Director Cessation Date, in
connection with each election of directors in which the class of directors which
includes the Investor Director is to be elected, the Company shall nominate such
Nominee for election as a director as part of the slate that is included in the
proxy statement (or consent solicitation or similar document) of the Company
relating to the election of directors, and shall provide the highest level of
support for the election of such Nominee as it provides to any other individual
standing for election as a director of the Company as part of the Company’s
slate of directors. Effective as of the date hereof, Jit Sinha has been elected
to the Board, to serve as the initial Investor Director. From and after the date
hereof until the Director Cessation Date, if the Investor Director shall cease
to serve as a director for any reason, the Investor shall have the right to
appoint another Nominee to fill the vacancy resulting therefrom. For the
avoidance of doubt, it is understood that the failure of the stockholders of the
Company to elect any Nominee shall not affect the right of the Investor to
designate a Nominee for election in connection with any future election of
directors of the Company. Following the Director Cessation Date, within two
(2) Business Days of receiving a written request from the Company, the Holders
shall use all reasonable efforts to cause the Investor Director to resign from
the Board.

(b) Rights of Investor Director; Company Indemnification Obligations. The
Investor Director, in his capacity as a member of the Board, shall be entitled
to indemnification and the advancement of expenses by the Company to the maximum
extent permitted by applicable law and shall be afforded the same rights and
privileges as all other members of the Board, including, without limitation,
rights to indemnification, insurance, notice, information and the reimbursement
of expenses. The Company shall, prior to or concurrently with the appointment of
the Investor Director to the Board, enter into an indemnification agreement with
the Investor Director in the same form as the Company’s indemnification
agreement with its other directors. The Company hereby acknowledges that the
Investor and certain of its Affiliates (collectively, the “Fund Indemnitors,”
each, a “Fund Indemnitor”) may be permitted or obligated to provide
indemnification, advancement of expenses and/or insurance to the Investor
Director. The Company and the Fund Indemnitors hereby agree (i) that as between
the Company and the Fund Indemnitors, the Company is the indemnitor of first
resort (i.e., its indemnification and/or advancement obligations to the Investor
Director are primary and any right or obligation of the Fund Indemnitors to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by the Investor Director are secondary), regardless of
whether the Fund Indemnitors are permitted or obligated to advance expenses or
provide indemnification for such expenses or liabilities and regardless of any
rights or claims the Investor Director may have against any Fund Indemnitor,
(ii) that the Company shall be required to advance the full amount of expenses
actually and reasonably incurred by the Investor Director and shall be liable
for the full amount of all reasonable expenses and judgments, penalties, fines
and amounts paid in settlement by or on behalf of the Investor Director, in each
case as and to the extent legally permitted and as required by the certificate
of incorporation or bylaws of the Company or any indemnification agreement
between the Company and the Investor Director, including, without limitation the
indemnification agreement referenced above, without regard to any rights the
Investor Director may have against the Fund Indemnitors, and (iii) that with
respect to the Company’s obligations to advance expenses and indemnify the
Investor Director by reason of the Investor Director’s service as a director of
the Company, the Company irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all claims for contribution, subrogation or any other
recovery of any kind in respect thereof. The Company further agrees that no
indemnification or advancement made by the Fund Indemnitors to or on behalf of
the Investor Director with respect to any claim for which the Investor Director
is permitted to receive indemnification or advancement from the Company shall
affect the foregoing, and the Company shall reimburse the Fund Indemnitors for
the full amount of any such indemnification or advancement made by the Fund
Indemnitors as permitted under applicable law and as required pursuant to the
certificate of incorporation or bylaws of the Company or any indemnification
agreement between the Company and the Investor Director. Nothing in this Section
15(b) is intended to limit any such Investor Director’s rights to
indemnification, and the rights set forth herein are in addition to any and all
other rights to indemnification available to such Investor Director under
applicable law, the Company’s certificate of incorporation and bylaws, contract
or otherwise. The rights of each person who serves as the Investor Director and
the Fund Indemnitors set forth in this Agreement shall not be reduced, abridged
or interfered with by any agreement the Investor Director may enter into with
the Company regarding indemnification or advancement of expenses.

16. Termination. The registration rights granted under this Agreement shall
terminate on the later of (a) the date on which all Registrable Securities are
eligible to be sold by the Investor without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144 thereunder (or any
successor rule) and (b) the date on which the Investor beneficially owns less
than one percent (1%) of the then outstanding shares of Common Stock. The
remaining provisions of this Agreement shall terminate (a) upon the mutual
written agreement of the Company and the Investor or (b) at such time as the
Investor no longer beneficially owns any Registrable Securities; provided, that
Section 15(b) shall survive notwithstanding any termination of this Agreement.

17. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless such amendment, modification, supplement, waiver or consent is approved
in writing by the Investor and the Company.

(b) Notices. Any notice provided for in this Agreement will be in writing and
will be deemed properly delivered if either personally delivered or sent by
overnight courier or telecopier or mailed certified or registered mail, return
receipt requested, postage prepaid, to the recipient at the address specified
below:

(i) if to the Company, at:

Vocus, Inc.
12051 Indian Creek Court
Beltsville, MD 20705
Attention: Steve Vintz
Facsimile: (301) 459-6092

with copies to:

Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1200
McLean, Virginia 22102
Attention: Richard J. Melnick
Facsimile: (703) 714-8310

Vocus, Inc.
12051 Indian Creek Court
Beltsville, MD 20705
Attention: Legal Department
Facsimile: (301) 459-2827

(ii) if to the Investor, at:

Prior to April 1, 2012:

JMI Equity Fund VI, L.P.
c/o JMI Management, Inc.
2 Hamill Road, Suite 272
Baltimore, MD 21210
Attention: Brad Woloson and Jit Sinha
Facsimile: (410) 951-0201

Effective from and after April 1, 2012;

100 International Drive
Suite 19100
Baltimore, MD 21202
Attention: Brad Woloson and Jit Sinha
Facsimile: (410) 951-0201

with copies (which shall not constitute notice) to:

Prior to April 1, 2012:

JMI Management, Inc.
2 Hamill Road, Suite 272
Baltimore, MD 21210
Attention: Charles T. Dieveney
Facsimile No: (410) 951-0201

Effective from and after April 1, 2012;

100 International Drive
Suite 19100
Baltimore, MD 21202
Attention: Brad Woloson and Jit Sinha
Facsimile: (410) 951-0201

and

Goodwin Procter LLP
53 State Street, Exchange Place
Boston, MA 02109-2802
Attn: Mark Burnett
Facsimile No: (617) 523-1231

and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 16(b). Any such notice shall be effective
(A) if delivered personally or by telecopy, when received, (B) if sent by
overnight courier, when receipted for, and (C) if mailed, five (5) days after
being mailed as described above.

(c) Successors and Assigns. The rights of the Investor hereunder (other than the
rights under Section 11, which may not be assigned by the Investor to Persons
other than its Affiliates thereof) may be assigned (but only with all related
obligations) by the Investor to any permitted transferee of shares of Series A
Preferred Stock or Registrable Securities; provided, that such transferee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement, as if it were the Investor for all purposes hereunder. The terms and
conditions of this Agreement inure to the benefit of and are binding upon the
respective successors and permitted assignees of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assignees any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided herein.

(d) Counterparts. This Agreement may be executed in two or more counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

(e) Headings. The headings in this Agreement are for convenience of reference
only and shall not constitute a part of this Agreement, nor shall they affect
their meaning, construction or effect.

(f) Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without giving effect to principles of conflicts
of law.

(g) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(h) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

[Intentionally Left Blank; Signature Page Follows]

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
an instrument under seal as of the date first written above.

     
COMPANY:
 
VOCUS, INC.

By:
  /s/ Steve Vintz
 
   



    Name: Steve Vintz
Title: Executive Vice President and Chief
Financial Officer

     
INVESTOR:
 
JMI EQUITY FUND VI, L.P.

By:
Its:
By:
  JMI Associates VI, L.L.C.
General Partner
/s/ Jit Sinha
 
   



    Name: Jit Sinha
Title: General Partner

